TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 10, 2014



                                      NO. 03-14-00061-CR


                                   William Colvin, Appellant

                                               v.

                                  The State of Texas, Appellee




        APPEAL FROM 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.